Appeal by the defendant from a judgment of the Supreme Court, Westchester County (DiFiore, J.), rendered April 28, 2003, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the People’s contention, the defendant’s purported waiver of his right to appeal was not effective. A waiver of the right to appeal will not be enforced unless it was knowingly, intelligently, and voluntarily made (see People v Seaberg, 74 NY2d 1, 11 [1989]). The bare inquiry made by the Supreme Court of the defendant regarding his understanding of the implications of his appellate waiver was insufficient to elicit an effective response (see People v Boustani, 300 AD2d 313 [2002]). However, upon our review of the merits of the issues raised on appeal, we conclude that they are without merit (see People v Williams, 306 AD2d 544 [2003]; People v Brown, 287 AD2d 464 [2001]; People v Kazepis, 101 AD2d 816 [1984]). Santucci, J.P., Smith, Luciano and Adams, JJ., concur.